Citation Nr: 0120370	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  92-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine, claimed as secondary to a service-connected 
disability.

2.  Entitlement to an increased rating for a gunshot wound of 
the lumbar area, Muscle Group XX, currently rated as 20 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1944 to November 
1945.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from January 1991 and April 
1992 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board remanded the case in May 1993 and November 1994.  
In July 1996, the Board decided appeals pertaining to service 
connection for post-traumatic stress disorder and 
osteomyelitis of the left thigh, and remanded the claims set 
forth above.  

In January 2000, the Board issued a decision denying the 
veteran's claims.  The Court of Appeals for Veterans Claims 
(Court) issued an Order vacating the Board decision and 
remanding the case in January 2001.  The case has been 
returned to the Board.  

It is also noted that a hearing was previously held at the RO 
before the undersigned Member of the Board in July 1999.



REMAND

The Court's Order granted a Joint Motion for Remand and to 
Stay Proceedings entered into between the Secretary of 
Veterans Affairs and the veteran.  

The issues before the Board are whether the veteran is 
entitled to an increased rating for his service-connected 
residuals of a gunshot wound of the lumbar area, Muscle Group 
XX (currently rated 20 percent disabling); whether he is 
entitled to service connection for arthritis (degenerative 
joint disease) of the lumbar spine, claimed as secondary to 
the service-connected gunshot wound residuals of Muscle Group 
XX; and whether the veteran is entitled to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  These issues are considered 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

The Board denied the veteran's claim for secondary service 
connection for arthritis of the lumbar spine in January 2000 
based on rationale that was then valid, but upon which, due 
to a recent change in the law, the Board may no longer rely.  
Specifically, the Board found that there was no competent 
medical evidence of record supporting the veteran's assertion 
that his arthritis of the lumbar spine was caused or 
aggravated by his service-connected disability, and based on 
that finding, concluded that the veteran had not submitted 
evidence of a well-grounded claim of entitlement to service 
connection for arthritis of the lumbar spine.  

While the veteran's appeal to the Court was pending, a bill 
was passed that eliminates the need for a claimant to submit 
a well-grounded claim and enhances the VA's duties to notify 
a claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case the VCAA fundamentally 
alters the VA's duties to notify and assist the veteran, and 
this alteration appears to favor the veteran.  Therefore, 
consistent with the direction of the Court, readjudication of 
the veteran's claims is in order.

Under the VCAA, the VA has a duty to assist the veteran in 
obtaining outstanding medical records that may be pertinent 
to his claim.  During the July 1999 hearing conducted at the 
RO before the undersigned Member of the Board, the veteran 
testified that he had been receiving medical treatment for 
his claimed back disability from Dr. Gregory, a private 
physician in University City, for approximately the past two 
years.  Prior to that period, he had received treatment for 
his back condition from Dr. Abel, a private physician 
affiliated with Barnes Hospital, for approximately six years.  
He had also received medical treatment for his back in the 
past from Dr. Roskin, a private physician now deceased, whose 
office had last been located in East St. Louis.  Records of 
this treatment are not in the claims file; in accordance with 
the VCAA, the RO should assist the veteran to obtain and 
associate such records with the veteran's claims file.  

In addition, the RO should provide the veteran an opportunity 
to identify and authorize the release of any other pertinent, 
outstanding records that have not yet been obtained and to 
present further argument in support of his claims.  

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all VA and private medical 
providers who have treated his back and 
whose records have not yet been obtained. 

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of back treatment identified by 
the veteran, including the treatment 
records from Drs. Gregory, Abel, and 
Roskin.  In addition, the veteran should 
be asked to assist with obtaining copies 
of his treatment records from Dr. Roskin.  
All evidence obtained should be 
associated with the record.  

3.  The RO should readjudicate the 
veteran's claims.  Any additional action 
considered necessary to comply with the 
notice and development requirements of 
the Veterans Claims Assistance Act of 
2000 should be undertaken.  If the RO 
denies any benefit sought, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the claim is returned to 
the Board for further appellate 
consideration. 

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran has the right to submit additional 
evidence and argument in connection with the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

By law, this claim must be afforded expeditious treatment by 
the RO.  Claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act 



of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





